Case: 14-40867      Document: 00513044830         Page: 1    Date Filed: 05/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-40867                                    FILED
                                  Summary Calendar                              May 15, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELIX GARCIA-ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:13-CR-5-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Felix Garcia-
Espinoza has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Garcia-Espinoza has not filed a response.
       Garcia-Espinoza voluntarily dismissed his prior appeal, which places
him the position of someone who has never filed an appeal. See Colbert v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40867     Document: 00513044830     Page: 2   Date Filed: 05/15/2015


                                  No. 14-40867

Brennan, 752 F.3d 412, 416 (5th Cir. 2014). His most recent notice of appeal
is untimely, but that is no jurisdictional bar in this criminal appeal. See United
States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007). We therefore have
jurisdiction to consider the merits of the appeal.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2